                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Senior Judge Marcia S. Krieger

Civil Action No. 18-CV-1746-MSK

TOWN OF SUPERIOR,

       Plaintiff,

v.

UNITED STATES FISH AND WILDLIFE SERVICE,
GREG SHEEHAN, in his official capacity as
     Acting Director of the Fish and Wildlife Service, and
DAVID LUCAS, in his official capacity as Project Leader and Refuge Manager,
     Region 6 of the Fish and Wildlife Service,

       Defendants.


        OPINION AND ORDER ON MOTION TO REMAND AND/OR
SUPPLEMENT THE ADMINISTRATIVE RECORD, AND TO CONDUCT DISCOVERY


       THIS MATTER comes before the Court on the Plaintiff’s Motion to Remand and/or

Supplement the Administrative Record, and to Conduct Discovery (# 17), the Defendants’

response (# 26), the Plaintiff’s reply (# 28).   Several additional motions are also pending (# 22,

23, 25).

                                       I.   BACKGROUND

       The area known as “Rocky Flats,” located northwest of Denver, Colorado, was

previously the location of manufacturing facilities for the production of nuclear weapons.

Decommissioned in or about 1992, the site was notorious for its environmental hazards,

including plutonium residue and other contaminants left over from manufacturing operations.

Intensive cleanup efforts occurred, and in or about 2007, a roughly 4,000-acre parcel was

transferred to the management of the United States Fish and Wildlife Services (“FWS”), where it


                                                   1
became the Rocky Flats National Wildlife Refuge (“the Refuge”).

         In or about 2005, the FWS began drafting a conservation plan and environmental impact

statement (the “CP/EIS”) to address how the Refuge would be managed and made available for

public use. The CP/EIS that was ultimately approved included authorization for creation of

roughly 15 miles of bicycle and pedestrian trails within the boundaries of the Refuge.     As the

Court understands, and as discussed below, it does not appear that these trails were actually

constructed.    The drafting, approval, and implementation of the 2005 CP/EIS is not at issue in

this action.

         The FWS decision at issue in this lawsuit was proposed in or about 2018.      The record is

not completely clear on exactly what constituted the FWS’ 2018 proposal, but as the Court

understands it, FWS was proposing to actually build some portion of the trail network previously

authorized by the 2005 CP/EIS.      The trails in question would largely be created by converting

existing roads within the Refuge to dedicated bicycle/pedestrian trails, although there would be

some modification or re-routing of existing trails as well.

         The centerpiece of the proposal was the construction of an 8-mile long trail, from a point

inside the eastern boundary of the Refuge near Indiana Street, passing along the south and west

sides of the Refuge before terminating at the northern boundary of the Refuge near Colorado

Highway 128.      The proposal identified this trail as the “Rocky Mountain Greenway” (see

below).    It also identified two locations at the ends of the Greenway trail as “proposed trail

connections” to other pedestrian and bicycle trail networks outside the Refuge, but with the

express indication that approval and construction of those connections were deferred to future

planning and were “not included in this determination”.1 Because the FWS concluded that the



1
    The proposal also identifies a site for construction of a contemplated “multi-purpose building”

                                                  2
proposed 2018 actions were minor, uncontroversial, and consistent with the 2005 CP/EIS, the

FWS concluded that it was not required to conduct a new environmental assessment before

approving the project.   Instead, in March 2018, it issued a final notice (“the 2018 EAS”) that

simply approved the project on the basis of the environmental assessment in the existing 2005

CP/EIS.

       The Plaintiff here, the Town of Superior (“Superior”) contends that the proposed action is

neither minor, noncontroversial, nor consistent with the 2005 CP/EIS.       As Superior explains,

the designation of the 8-mile trail segment as the Rocky Mountain Greenway is a substantial step

towards a plan that will have the ultimate consequence of significantly increasing the number of

visitors to the Refuge, eventually causing it to exceed the conservative assumptions and

expectations about public use that supported the decisions made in the 2005 CP/EIS.        The

Rocky Mountain Greenway (hereafter, “the Greenway”) is a project planned by a consortium of

federal, state, and local entities, envisioning a large system of bicycle and pedestrian trails

connecting major parcels of open space around the Denver metropolitan area and beyond,

providing enhanced transit routes for recreational and commuter use.       The Greenway project

contemplates that the Refuge would become one of the “anchor points” of this trail network, and

would significantly increase the number of visitors traveling to and through the Refuge.

Superior and other community members who believe that the soil at the Refuge still contains

substantial amounts of unremediated environmental contaminants are concerned that increased

use of the Refuge caused by the Greenway project will lead to greater disruption of contaminated

soils, both as a direct result of authorized and unauthorized visitor use itself and indirectly, by



near the contemplated trail connection at the northern edge of the Refuge. Like the trail
connections, the contemplated multi-purpose building is expressly noted as falling outside the
scope of the current action proposed by the FWS.

                                                  3
virtue of the FWS’ eventual need to construct additional infrastructure (such as visitors centers,

bathrooms, and roads and parking areas) to support increased visitor numbers.

       Superior commenced this action asserting three claims for relief, all touching on FWS’

alleged noncompliance with the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321

et seq.: (1) that FWS’ 2018 EAS constitutes “impermissible segmenting” — that is, the future

construction of additional trails, connections to other portions of the Greenway project, and other

development are all foreseeable actions connected to the FWS’ designation of the 8-mile trail as

being part of the Greenway, such that the FWS should be required at this time to assess the

environmental impacts under NEPA for the entirety of the Greenway project, not just the

environmental impacts relating solely to the proposed action; (2) that FWS’ conclusion that no

further NEPA analysis was necessary because the 2018 proposal constituted only minor and

uncontroversial changes to the uses contemplated by the 2004 EIS was erroneous, and that a full

environmental assessment is necessary; and (3) that FWS’ decision to approve the 2018 proposal

without conducting an environmental assessment violates NEPA.

       Presently pending are several motions that must be resolved before the Court can

ultimately turn to the merits of this action.   Most significantly, Superior moves (# 17) to

supplement the administrative record (# 15) to include certain documents, as discussed more

fully below.   Superior’s motion also requests leave to conduct “limited discovery” relating to

some of these supplementary materials.      Also pending are several motions (## 22, 23, 25) that

seek to adjust briefing and other deadlines in this action due to the pending motion to supplement

and other intervening events.    Because the parties have now completed their merits briefing, the

Court denies these latter motions as moot, leaving only the motion to supplement the record for

resolution.



                                                   4
                                    II.   LEGAL STANDARD

       Typically, an “agency’s action is entitled to a presumption of validity, and the burden is

upon the petitioner to establish the action is arbitrary or capricious.”   Sorenson Commc’ns Inc.

v. FCC, 567 F.3d 1215, 1221 (10th Cir. 2009). Once agency action is challenged, a district

court reviews the action as if it were an appellate court, applying the Administrative Procedure

Act.   See Olenhouse v. Commodity Credit Corp., 42 F.3d 1560, 1580 (10th Cir. 1994).            The

Court can set aside agency action if it is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.”     5 U.S.C. § 706(2)(A).     Sitting in judicial review of the

agency, this Court generally lacks the authority to conduct de novo proceedings and is confined

to the administrative record. Franklin Sav. Ass’n v. Director, Office of Thrift Supervision, 934

F.2d 1127, 1137 (10th Cir. 1991).     “The complete administrative record consists of all

documents and materials directly or indirectly considered by the agency.” Bar MK Ranches v.

Yuetter, 994 F.2d 735, 739 (10th Cir. 1993).

       Circumstances warranting “consideration of extra-record materials are extremely

limited.” Custer Cty. Action Ass’n v. Garvey, 256 F.3d 1024, 1027 n.1 (10th Cir. 2001).          The

Tenth Circuit explained in Franklin Savings that such circumstances could include “where the

administrative record fails to disclose the factors considered by the agency”; for the purpose of

“determining whether the agency considered all relevant factors including evidence contrary to

the agency’s position”; or in order to “explain technical terms or complex subject matter.”      934

F.2d at 1137.   The court of appeals has previously listed other possible justifications for

expanding the record: (1) the agency action is inadequately explained and cannot be reviewed

properly without further materials, (2) the record is deficient because the agency ignored relevant



                                                  5
factors it should have considered, (3) the agency considered factors left out of the record, (4) the

case is so complex that more evidence is necessary to understand the issues, and (5) new

evidence demonstrates the validity of the agency action. See Am. Mining Cong. v. Thomas, 772

F.2d 617, 626 (10th Cir. 1985).

                                      III.     DISCUSSION

       Superior asks the Court to remand this action to the Service to add information to the

administrative record or, in the alternative, to allow Superior to supplement.    (The Court

summarily rejects the request for a remand.)    Superior’s motion proposes that the record be

supplemented to include 23 separate exhibits, which are grouped into four major categories.

The Court discusses each category in turn.

A.    Exhibits 1 through 5

       Superior proposes to supplement the record with certain documents relating to

applications that members of the Greenway project consortium have made to obtain funding for

development of the Greenway project, both inside and outside the Refuge.

       Exhibit 1 is a “Final Project Delivery Plan,” dated November 2017, apparently prepared

by a contractor on behalf of the Federal Highway Administration.      It discusses a project to

“construct a portion of the Rocky Mountain Greenway within the [Refuge]” and discusses “a

fiscally-constrained configuration,” “the desired configuration,” and an option involving “East

Woman Creek Loop to further connectivity within the Refuge.”

       Exhibit 2 is another document entitled “Initial Scoping Summary”.         Its author appears to

be James Herlyck, a Project Manager with the U.S. Department of Transportation’s Central

Federal Lands Highway Division (“CFLHD”) and it reflects “my team[’s] costs and conclusions”

regarding “the construction of two grade separated trail crossings to extend the Rocky Mountain



                                                 6
Greenway through [the Refuge] from where the trail current terminates in the Broomfield open

space.”     The document notes that “new trail will be constructed within [the Refuge] to connect

the two grade separated crossings.” Among the recipients of Mr. Herlyk’s cover email

attaching Exhibit 2 are FWS officials.

          Exhibit 3 appears to be an undated application, submitted by Jefferson County to the

Colorado Federal Lands Access Program, seeking funding for the construction of the two trail

connectors at the points where the trail inside the Refuge reaches the Refuge’s boundaries and

connects to other trail networks.    Attached to the application are an array of documents, mostly

reflecting various members of the Greenway consortium expressing their support for the

application and Greenway project, including a May 2016 letter from David Lucas, the FWS

official in charge of managing the Refuge. Mr. Lucas’ letter notes that the proposal for

construction of the trail connectors “will provide a new opportunity for non-motorized access

and allow thousands of visitors to experience these untrammeled drainages [in the Refuge] and

the wildlife they support.”

          Exhibit 4 is an April 15, 2016, “Planning memo,” apparently authored by Elijah Henley,

an official with the Department of Transportation. It appears to be “an official project update”

about the Greenway project, the reasons why it was decided to route the Greenway through the

Refuge rather than around it, and the FWS’ agreement to conduct additional soil sampling to

allay community members’ fears of environmental contamination, among other things.

Attached to that exhibit is a lengthy email string of various federal and local officials giving

comments and editorial suggestions about the memo’s contents, including comments from Mr.

Lucas at the FWS.

          Exhibit 5 is a March 8, 2017, letter from the CFLHD to Jefferson County, advising it that



                                                  7
its application for grant funding had been approved.       Copied as one of the additional recipients

of that letter is Mr. Lucas, as well as another FWS official.

       Superior argues that these documents should be included in the administrative record

because the FWS “aligned the Greenway Trail consistent with the route developed” by the

consortium as part of its application for grant funding.     “This is only possible,” Superior argues,

“if the [] planning documents were directly or indirectly considered by FWS when issuing the

2018 [proposal].”    The FWS argues in response that, at most, the documents reflect that the

members of the Greenway consortium were “influenced by the location of the trails as

determined [by FWS], not the other way around.”

       This Court is satisfied that Exhibit 1 should be included in the administrative record. It

reflects (albeit perhaps as hearsay) aspects of the FWS’ decisionmaking process in choosing

between various options for the routing of the 8-mile trail within the Refuge.2     The Court also

finds that Exhibit 3 is properly included in the record, at least for the limited purpose of

reflecting Mr. Lucas’ understanding as of May 2016 that incorporation of the Refuge into the

Greenway project might result in “thousands of” additional visitors to the Refuge, as the

presence of those visitors could constitute an environmental effect warranting consideration.

Likewise, Exhibit 4 — in particular, Mr. Lucas’ comments — disclose some degree of the FWS’

reasoning regarding certain components of the 2018 proposal, such as “why is the [Greenway]

route adjusted?” and “why the [Greenway] crosses Indiana [Street] where it does.” The Court

rejects the contention that Exhibits 2 and 5 are appropriately included in the record. Those

documents certainly reference decisions made by the FWS about the siting of trails within the



2
   The Court, having not yet conducted its review of the record relating to the merits of this
dispute, expresses no opinion as to whether the type of information found in Exhibits 1, 3, and 4
might be duplicated elsewhere in the record.

                                                  8
Refuge incident to the 2018 proposal, but the Court cannot conclude that those documents shed

any light on the FWS’ decisionmaking process.

B.    Exhibits 6 through 10

       These exhibits are documents generated during FWS’ implementation of its “engagement

strategy,” soliciting public comments and support in advance of formally proposing the 2018

changes.

       Exhibit 6 is a December 7, 2015, memo from the FWS’ Refuge Manager (possibly Mr.

Lucas) to other officials at the National Wildlife Refuge System.      It explains that the FWS’ goal

is to “use existing decisional documents” — i.e., the 2005 CP/EIS — to create “an engagement

strategy [that] will support planning for new visitor facilities, trails, and the necessary

infrastructure for a full public opening [of the Refuge] in 2017.”    It emphasized the objectives

of creating public perceptions of FWS as “a good neighbor” and as experts on the safe and

appropriate use of Refuge lands and discussed certain ways in which it would conduct that

outreach.

       Exhibit 7 is the Refuge’s Public Engagement Strategy, dated September 2016.            It

discusses the history of the Refuge project, the Refuge’s goal of implementing the decisions in

the 2005 CP/EIS, and contains talking points and “key messages” that Refuge officials wished to

communicate and emphasize to community members about the development and use of the

Refuge, as well as schedules for community meetings.

       Exhibit 8 is entitled “Rocky Flats Media Tour Anticipated Q & A” and appears to be a set

of answers that FWS intended to give to specific questions — “when was it decided to open the

refuge for public use and who authorized it?”; “how do you intend to address [Rocky Flats’

controversial history] during the refuge’s opening and beyond?” — that might be asked by media



                                                   9
representatives in the lead up to the Refuge opening to the public.

          Exhibit 9 is a collection of written comments submitted to FWS during and after

community meetings in 2017.       The comments generally concern (and reflect opposition to)

FWS’ decision to open the Refuge to the public and to construct public trails within it.

          Finally, Exhibit 10 consists of exchanges between Refuge officials and its public

relations contractor, discussing plans for conducting community outreach meetings in 2017,

discussing and refining talking points, and addressing various other matters.

          Superior argues that these documents should be included in the record because they

“cover a range of topics including the Superfund/CERCLA response at the refuge, public safety,

and the Greenway-Refuge connection.”         The FWS responds that most documents relating to

public engagement predate the planning and implementation of the 2018 proposal, and do not

necessarily bear upon the specific decisionmaking process regarding that proposal. The FWS

also objects to the inclusion of the written public comments because those comments “are almost

exclusively about the opening of the Refuge in general, not the specific location of trails which is

the subject of the 2018 [proposal].”

          The Court agrees with the FWS that most of these exhibits should not be included in the

record.     The Refuge’s strategies for winning community support and its various talking points

are not probative of its decisionmaking strategy with regard to the 2018 proposal, but instead its

decisionmaking with regard to public access to the Refuge.        As noted, opening the Refuge to

public use via recreation trails was a matter considered as part of the 2005 CP/EIS and is not

subject to reconsideration here. Thus, subjects of discussions with the public about the wisdom

of opening the Refuge to public use are not germane to the narrower question here of whether the

siting of particular trails and, if appropriate, the connection of those trails to other parts of the



                                                   10
Greenway project.     However, the Court agrees with Superior that Exhibit 9, the written public

comments, are appropriately included in the record.      Some of those comments (most notably a

December 6, 2016 letter from the University of Denver’s Environmental Law Clinic, and a May

22, 2017, letter from Timothy Gablehouse) specifically comment on differences between the

trails contemplated in the 2005 CP/EIS and the trails proposed as part of the Greenway project

(suggesting that the 2005 CP/EIS might not suffice to authorize construction of Greenway trails).

Because the FWS relied entirely on the 2005 CP/EIS in deciding to approve the 2018 proposal,

evidence and information suggesting differences between the two plans were an appropriate

subject for the FWS to consider and are relevant to the instant dispute. Thus, the Court finds

that it is appropriate to include Exhibit 9 in the record.

C.   Exhibits 11 through 20

        Superior proposes to add Exhibits 11 through 20 to the administrative record because

they reflect requests that the FWS conduct additional soil testing in the Refuge.

        Exhibit 11 is a May 2016 letter to FWS from the Boulder Counter Board of County

Commissioners.      It notes that the Commissioners are “considering potential trail connections

from our [lands] into the Refuge,” and states that they would “like assurances that residual

contamination of the Refuge is below” a certain standard. It requests that the FWS “conduct

soil sampling for the presence of any radionuclides on all sites within the Refuge where

construction will occur,” including on trails.   The letter also notes that historical soil sampling

shows elevated contamination levels near the proposed connection of the trail to Indiana Street

and requests that FWS “review the currently proposed trail alignment and consider options for

mitigating the risk of exposure to visitors by rerouting the trail,” suggests that FWS consider “the

type of trail surface that is used throughout the Refuge” to reduce soil disturbance from erosion,



                                                  11
and that FWS “strictly enforce the requirement that users stay on designated trails.”

       Exhibit 12 is a January 18, 2018, letter from the City of Broomfield to the City of

Westminster — FWS is copied as a recipient — requesting that the two municipalities jointly

request that FWS align the entrance to the path within the Refuge to a certain point on Indiana

Street, consistent with the 2005 CP/EIS, so as to avoid an area of higher contamination and to

avoid crossing a particular creek.     (The letter makes only a passing reference to soil sampling.)

       Exhibit 13 is a July 28, 2017, letter from the FWS to the Director of the City of

Broomfield’s Open Space department.         In that letter, FWS expresses that it continues to support

ongoing soil sampling within construction areas of the Refuge, as well as for areas where grant-

funded trail connectors to external trail networks will be located.

       Exhibits 14 though 18 appear to be related. Exhibit 14 is an October 2017 Request for

Proposal issued by Jefferson County, seeking bids for contractors to conduct soil sampling

“around the crossing locations” where the Greenway trail enters or exits the Refuge.       Exhibit 15

is a March 2018 e-mail exchange between Mr. Lucas, on behalf of FWS, and an individual

named Jason Andrew, who was apparently retained by Jefferson County to perform soil

sampling.   Mr. Lucas requests that he and Mr. Andrew discuss FWS retaining Mr. Andrew to

conduct additional soil testing at certain locations within the Refuge itself. Exhibit 16 is a June

2018 Statement of Work discussing the performance requirements attendant to Mr. Andrew’s

sampling of soil at the Refuge.      Exhibits 17 and 18 are the sampling plan that Mr. Andrews’

firm developed.

       Exhibit 19 is an August 2018 memo from Jefferson County to other members of the

Greenway consortium, explaining that “several members of the public have sent emails to local

elected leaders . . . which contain numerous factual errors and confusion of local vs. federal



                                                  12
processes” with regard to the Greenway project. The memo recites some of the errors and

Jefferson County’s response.      Notably, the memo indicates that FWS has agreed to undertake a

NEPA analysis relating to the construction of any trail connectors to external trail networks.

        Finally, Exhibit 20 consists of a series of documents, mostly dating to 2016, from various

municipalities and members of the Greenway consortium, expressing their support for the

Greenway project.     (These appear to be many of the same documents, including Mr. Lucas’

letter, that are included in Exhibit 3).

        Superior argues that these documents should be included in the record because they

“demonstrate FWS ignored relevant factors when issuing the 2018 EAS,” as “soil samplng is a

major factor related to routing the Greenway Trail through the Refuge.”      In response, FWS

contends that some of the exhibits in question are post-decisional (and therefore irrelevant to the

instant appeal), and that others relate solely to soil sampling concerning the trail connectors that

are not part of the 2018 proposal.

        Of these exhibits, the Court finds that only Exhibits 11 and 12 are properly included in

the record. They specifically comment on the construction and orientation of any proposed

trail, and thus are germane to FWS’ decision making process with regard to the 2018 proposal

for siting and construction of the Greenway trail.    The Court agrees with FWS that the

remaining documents are either post-decisional, refer specifically to soil sampling relating to

trail connectors that are not part of the 2018 proposal, or are otherwise duplicative of documents

and information already in the record.

D.    Exhibits 21 through 23

        Finally, Superior seeks to add documents “regarding controversy” over the project, to

establish that, contrary to FWS’ finding in the 2018 EAS, the project was indeed “controversial”



                                                 13
and therefore warranted a more detailed environmental assessment.

       Exhibit 21 is a May 31, 2018 article from the Boulder Daily Camera, entitled “Top Jeffco

Health Official Casts Doubt on Safety of Opening Rocky Flats Refuge.”       It refers to several

individuals who filed affidavits in another lawsuit against FWS concerning public access to the

Refuge, in which those individuals expressed doubt that the Refuge could safely be used for

public recreation.

       Exhibit 22 is an agenda from a December 2017 meeting of the Board of Education of the

Adams 12 Five Star School District. It notes and joins in an October 2017 resolution by the

Board of Education of Adams County School District 14 that prohibits public school trips to the

Refuge because of health and contamination concerns.

       Exhibit 23 is a February 2018 e-mail exchange between Mr. Lucas and members of the

Colorado Department of Public Health and Environment (“CDPHE”) discussing a February 5,

2018 press release put out by Harvey Nichols, a biology professor, challenging CDPHE’s

conclusions that “there are not health implications from operations at Rocky Flats.” The exhibit

also contains a September 2018 letter from Congressman Jared Polis to Ryan Zinke, Secretary of

the Interior, asking that the Department conduct further soil testing at the Refuge to determine

whether a 2013 flood may have affected contamination levels.

       The Court rejects these exhibits as either post-decisional or because nothing indicates that

they were considered by the FWS as part of its decisionmaking.     The fact they purport to

establish — that community members had raised concerns about health implications arising from

recreational use of the Refuge — is already evident in the record in other forms.

E.    Additional Discovery

       Superior requests that it be permitted to undertake “limited discovery on these issues,”



                                                14
but it is not clear to the Court what “these issues” are or what discovery Superior proposes.   It

appears that Superior is arguing that because FWS excluded some pertinent documents from the

record, Superior should be allowed to conduct discovery from FWS to determine whether there

are even more relevant documents being omitted.       The Court finds Superior’s request to be too

speculative to warrant relief.   Accordingly, the request to engage in discovery is denied.

                                       IV.   CONCLUSION

       For the foregoing reasons, Superior’s Motion to Supplement (# 17) is GRANTED IN

PART and DENIED IN PART.             The Court grants the motion insofar as it deems Exhibits 1, 3,

4, 9, 11, and 12 to Superior’s motion to be included within the administrative record, but denies

the request to supplement the record with any other documents and denies Superior’s request to

engage in discovery.    The Joint Motion to Amend (# 22), the Motion to Stay (# 23), and the

Joint Motion for Extension of Time (# 25) are DENIED AS MOOT.

       Because the matter has already been fully briefed on the merits, the Court will provide

each side 21 days within which to simultaneously file a supplemental brief addressing only those

arguments that arise specifically based on the supplementation of the administrative record as set

forth herein. Counsel are encouraged to be succinct and focused; repetition of arguments

already presented or arguments that are not specifically tied to the supplemental materials

accepted herein will be disregarded.

       Dated this 19th day of September, 2019.

                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Senior United States District Judge


                                                 15
